Name: Regulation (EEC) No 2591/72 of the Commission of 8 December 1972 amending Regulation No 67/67/EEC of 22 March 1967 concerning application of Article 85 (3) of the Treaty to certain categories of concerted practices
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 7 9.12.72 Official Journal of the European Communities No L 276/15 REGULATION (EEC) No 2591/72 OF THE COMMISSION of 8 December 1972 amending Regulation No 67/67/EEC of 22 March 1967 concerning application of article 85 (3 ) of the Treaty to certain categories of concerted practices able to certain categories of exclusive dealing agreements , subjects to the provisions of that Regulation, has proved its value. Whereas it is therefore expedient to extend the validity of Regulation No 67/67/EEC; whereas it appears desirable, for the sake of certainty in the law, to extend the period of validity of the Regulation for ten years and so enable undertakings to plan for a long period ahead; Whereas such extension also appears un ­ objectionable since under Article 7 of Regulation No 19/65/EEC in conjunction with Article 6 of Regulation No 67/67/EEC the Commission may at any time intervene if it finds that the agreements falling within the Regulation have effects that are incompatible with the conditions contained in Article 85 (3 ) of the Treaty; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community, and in par ­ ticular Articles 87 and 155 thereof; Having regard tc Article 24 of Regulation No 171 of 6 February 1962; Having regard to Regulation No 19/65/EEC2 of 2 March 1965 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices; Having regard to the Opinions delivered by the Advisory Committee on Restrictive Practices and Monopolies in accordance with Article 6 of Regulation No 19/65/EEC; Whereas under Regulation No 19/65/EEC the Commission has power to apply Article 85 (3 ) of the Treaty by regulation to certain categories of bilateral exclusive dealing agreements and concerted practices coming within Articles 85 (1); Whereas CommissionRegulationNo 67/67/EEC3 on the application of Article 85 (3) of the Treaty to certain categories of exclusive dealing agreements is valid only until 31 December 1972; Whereas the experience gained in connection with Regulation No 67/67/EEC shows that the rule under this Regulation whereby Article 85 ( 1 ) of the Treaty is declared inapplic ­ HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 1 ) of Regulation No 67/67/EEC the date '31 December 1982' shall be substituted for the date '31 December 1972'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1972. For the Commission The President S. L. MANSHOLT 1 OJ No 13 , 21.2.1962, p . 204/62 . 2 OJ No 36, 6.3.1965, p. 533/65 . » OJ No 57, 25.3.1967, p. 849/67.